Citation Nr: 1744944	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  06-38 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a gastric disability.

2. Entitlement to service connection for an acquired psychiatric disability.

3. Entitlement to service connection for fatigue, claimed as chronic fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant
ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


VACATUR


The Veteran served in the United States Marine Corps from February 1972 to February 1974.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On September 13, 2016, the Board issued a decision on the issues of entitlement to service connection for a gastric disability, an acquired psychiatric disability, and fatigue.

In November 2014, the Appellant died.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the Appellant died before the Board issued its decision in September 2016, the Board had no jurisdiction to adjudicate the Appellant's claims concerning service connection.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In Landicho, the United States Court of Appeals for Veterans Claims (the Court) held that when a claimant dies during the course of an appeal, the appropriate remedy is to vacate the Board's decision and dismiss the appeal.  The vacatur of the Board decision and dismissal of this appeal on these grounds ensures that the decision by the Board and the underlying decisions by the RO have no preclusive effect in the adjudication of any accrued benefits claims derived from the veteran's entitlements, and which may ensue in the future.  Therefore, consistent with the Court's reasoning set forth in Landicho, the Board will vacate its September 2016 decision and dismiss the appeal.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The Board's September 13, 2016 decision is vacated 

The appeal of these claims is dismissed.




		
T. MAINELLI 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


